Motion for reargument denied. Motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: “ Upon this appeal there was presented and necessarily passed upon a question of the interpretation of a Federal Statute, namely, the Federal Soldiers and Sailors Civil Relief Act (U. S. Code, tit. 50, Appendix, § 510 et seq.). This Court held that the federal statute did not supersede or suspend the provisions of the Administrative Code of the City of New York, Section 93C-2.0.” [See 300 N. Y. 664.]